UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4392


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

GERALD WAYNE O’NEAL, a/k/a Big Daddy O’Neal,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:12-cr-00300-FL-1)


Submitted:   May 19, 2014                     Decided:   June 4, 2014


Before MOTZ, GREGORY, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard L. Cannon, III, CANNON LAW OFFICES, PLLC, Greenville,
North Carolina, for Appellant.       Jennifer P. May-Parker,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Gerald        Wayne       O’Neal       appeals     the       210-month         sentence

imposed by the district court following his guilty plea to being

a felon in possession of firearms, in violation of 18 U.S.C.

§ 922(g)(1)       (2012),       and    possession         with    intent         to    distribute

twenty-eight grams or more of cocaine base, in violation of 21

U.S.C. § 841(a)(1) (2012).                   O’Neal’s counsel has filed a brief

pursuant     to     Anders        v.       California,         386 U.S. 738      (1967),

concluding    there       are     no       meritorious         grounds       for      appeal       but

questioning “whether the ownership of the firearms found in Mr.

O’Neal’s garage would have made any difference in his sentence.”

(Appellant’s Br. At 10).                    Specifically, O’Neal argues that he

should not have been convicted of being a felon in possession

because the weapons did not belong to him and, therefore, he did

not possess them.               In the alternative, he contends that his

sentence    should       have     been      lower     because        he    did     not      own    the

firearms.         O’Neal        was        notified       of   his        right       to    file    a

supplemental       pro    se    brief        but    has    not    done       so.           Following

careful review of the record, we affirm.

            O’Neal argues that he should not have been convicted

of being a felon in possession of firearms because the firearms

did not belong to him and they were outside of his house, thus

preventing    his        access       to    them.         Under      §    922(g)(1),          it    is

unlawful for any person convicted of a crime punishable by a

                                                2
term   exceeding     one    year    to    possess    a    firearm.        “[P]roof   of

actual or exclusive possession [is not necessary]; constructive

or joint possession is sufficient.”                  United States v. Lawing,

703 F.3d 229, 240 (4th Cir. 2012), cert. denied, 133 S. Ct. 1851

(2013).       “Constructive        possession       is     established      when     the

government produces evidence that shows ownership, dominion, or

control over the contraband itself or the premises . . . in

which the contraband is concealed.”                      Id. (internal quotation

marks omitted).           Because the weapons were found in or near a

garage on O’Neal’s property, we reject O’Neal’s claim.

            O’Neal also asserts that his sentence is unreasonable

because the firearms that were found on his property actually

belonged to his cousin, and therefore his sentence should have

been lower.        This argument is meritless.             In sentencing O’Neal,

the    district     court      followed   all   necessary      procedural        steps,

properly calculating the Guidelines range, considering the 18

U.S.C. § 3553(a) (2012) factors and the parties’ arguments, and

providing     an    individualized        assessment       based     on    the     facts

presented.         Gall   v.    United    States,    552 U.S. 38,     51    (2007).

O’Neal’s     below-Guidelines        sentence       is    presumed    substantively

reasonable on appeal, and he has not met his burden to rebut

this presumption.         United States v. Susi, 674 F.3d 278, 289 (4th

Cir. 2012); United States v. Montes-Pineda, 445 F.3d 375, 379

(4th Cir. 2006).          Thus, we conclude the district court did not

                                           3
abuse its discretion in sentencing O’Neal.                     See Gall, 552 U.S.

at 51.

             In accordance with Anders, we have reviewed the record

and have found no meritorious grounds for appeal.                      We therefore

affirm the district court’s judgment.                    This court requires that

counsel inform O’Neal, in writing, of the right to petition the

Supreme     Court    of   the    United   States      for   further    review.     If

O’Neal requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move

in   this    court    for       leave   to       withdraw   from     representation.

Counsel’s motion must state that a copy thereof was served on

O’Neal.

             We dispense with oral argument because the facts and

legal    contentions      are     adequately       presented    in    the   materials

before    this   court    and     argument       would   not   aid   the    decisional

process.

                                                                              AFFIRMED




                                             4